Per Curiam.

Seamen are said to have a threefold remedy for their wages, to wit, against the ship, the owners, and the master. But the master is chargeable only on his special contract in hiring the seamen. The action against him arises solely from the obligation which he contracts by such hiring; and the action against the owners arises from the implied contract which they are supposed to have made through their agent, the master. (1 Comyn on Contracts, 493. Pothier, Louage des Matelots, n. 226.) What evidence is there in this case of a contract between the defendant below and the seamen for their wages, for the voyage from Baltimore to Lisbon and back? Clearly none. The contract of the plaintiff below, and the rest of the crew, was with Captain Hall. The defendant was merely sent out to Jamaica, by the owners of the ship, to bring her back to New-York, and he engaged the plaintiff and seamen for that voyage only. He never assumed the contract of Captain Hall, nor did he contract with the seamen for any other voyage than the new one conducted by him from Jamaica to New-York. This was a voyage altogether distinct from the one for which the plaintiff engaged with Captain Hall. The only case in which it can be supposed that a new or substituted master assumes the contract, is, when he takes upon himself the original voyage. To carry his responsibility further would be unprecedented, and of dangerous consequence. The recovery in the court below was against law, and must be reversed,
Judgment reversed»